Citation Nr: 1412714	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In June 2012, the Veteran testified at a Board hearing held at the RO (Travel Board hearing).  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.    In an October 1978 decision, the RO denied the Veteran's original service connection claim for bilateral hearing loss, and such decision was confirmed by the Board in an August 1979 decision.  The Veteran did not appeal or request reconsideration of the Board decision.   

2.  Evidence associated with the claims file since that final Board decision is new and material and raises a reasonable possibility of substantiating the hearing loss claim.  

3.   The Veteran has current disabilities of bilateral hearing loss and tinnitus, and experienced acoustic trauma in service.

4.   Symptoms of bilateral hearing loss have been continuous since service.

5.  The Veteran's tinnitus is etiologically related to his hearing loss.

CONCLUSIONS OF LAW

1.  Evidence received since the final August 1979 Board decision is new and material; the hearing loss claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Petition to Reopen Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

Where a final Board decision exists on a given claim, that claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered by the Board.  38 U.S.C.A. § 7104(b). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.
In an October 1978 rating decision, the RO denied the Veteran's original service connection claim for bilateral hearing loss, and the Veteran timely appealed such decision to the Board.  

In August 1979, the Board issued a decision, denying the service connection claim for bilateral hearing loss.  The Board indicated that the Veteran did not incur or aggravate a hearing loss during active service, nor was a sensorineural haring loss shown to a compensable degree.  The Veteran did not appeal or request reconsideration of the Board decision.   The August 1979 Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2013).

Evidence received since the August 1979 Board decision includes the Veteran's statements and testimony to the effect that he has experienced hearing loss symptoms since service, and those statements were not considered by the Board in August 1979.  This newly-submitted lay evidence, when presumed credible, relates to the unestablished element, and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.

Pertinent Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009). 

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for bilateral hearing loss.
Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis

The evidence of record demonstrates that the Veteran has a current disability of bilateral hearing loss for VA purposes, as reflected on a January 2009 VA examination report.  See 38 C.F.R. § 3.385.  

The evidence of record also demonstrates that the Veteran current has tinnitus.  See August 2008 VA audiology consultation report and January 2009 VA examination report.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible. 

The Veteran reports that while repairing a tank during service in Germany, a tank fired and exposed him to acoustic trauma.  He attributes his hearing loss and tinnitus to that event.  In support of his claim, C.L, a fellow service member, submitted a January 2009 statement in which he witnessed the tank event reported by the Veteran.  C.L. also indicated that the removal of hearing protection was necessary when repairing track vehicles to hear directives over the engine noises and the air/hydraulic impact wrenches and other tools.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was a recovery specialist, with a secondary MOS as a track vehicle mechanic.  Accordingly, the Veteran was exposed to acoustic trauma during service. 

The Veteran has presented credible statements and testimony that his hearing diminished during service and that relevant symptoms continued since service.  Although he was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385  after service).  The Board observes however that on a May 1976 Report of Medical History completed upon service separation, the Veteran checked the box indicating that he had had hearing loss.  

Approximately two years and 3 months after service separation, the Veteran was diagnosed with mild sensorineural hearing loss during a September 1978 VA compensation examination.  On the history section of examination report, the examiner stated that the Veteran had a history of noise exposure in the service with mild hearing loss and tinnitus, in pertinent part.  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  The Veteran has also indicated that whenever he was exposed to loud noises after service either through his job as a mechanic for 10 years or recreationally, he had the benefit of using hearing protection.  Resolving any doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss were continuous since service separation under the provisions of 38 C.F.R. § 3.303(b). 

The January 2009 VA medical opinion weighs against the theory of direct service connection for bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 3.303(d).  Nevertheless, having met the criteria for presumptive service connection, direct service connection is not required in this case.  See Walker, 718 F.3d 1331 (explaining that presumptive service connection under 38 C.F.R. § 3.303(b) is an "alternative path" or "alternative route" to service connection that "establishes the link, or nexus" to service so as to relieve a veteran of proving nexus to service).   The hearing loss claim will be allowed.  

As noted above, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The January 2009 VA examiner determined that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss. The probative medical evidence of record therefore demonstrates that tinnitus was proximately caused by the Veteran's hearing loss, which in this decision the Board has found to be service connected.  The tinnitus claim will also be allowed.




ORDER

New and material evidence has been received to reopen the service connection claim for bilateral hearing loss.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


